Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant's argument that Umstadter fails to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., “keeping” and “second location”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  See the rejection below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims  17-18, 23-25, 28, 30, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umstadter (20130313423).
Regarding Claim 17, Umstadter teaches a method for generatingextreme ultraviolet (EUV)radiation, comprising:
introducing a fuel droplet into a chamber (Figure 2, part 205);
applying a first laser beam to strike the fuel droplet at a first location to generate EUV radiation and form a movable debris of the fuel droplet (Figure 2, part 202, and [41]);
collecting the EUV radiation ([39]);

accelerating the movable debris toward the energy field ([43]); 
trapping the movable debris in the energy field (entrained in the field) and keeping the movable debris in a second location proximal to the first location (keeping the debris in a second location, defined as the area to the right of the plasma ignition point 310 in Figure 3, kept there generally as it travels toward the exit, cannot go against the field and return to the EUV radiation path) and 
purging the trapped movable debris out of the chamber from the second location (exits via 350).
Regarding Claim 18, Umstadter teaches anextreme ultraviolet (EUV) radiation source, comprising:
a fuel droplet generator configured to provide a fuel droplet to a chamber (Figure 2, pat 205);
a first laser configured to generate a first laser beam to strike the fuel droplet at a first location to generate EUV radiation and form a movable debris of the fuel droplet (Figure 2, part 202, and [41]);
a collector configured to reflect the EUV radiation toward an exit aperture of the chamber (Figure 2, part 220);
and an energy field configured to trap the movable debris, and keep the movable debris in a second location proximal to the first location (keeping the debris in a second location, defined as the area to the right of the plasma ignition point 310 in Figure 3, kept there generally as it travels toward the exit, cannot go against the field and return to the EUV radiation path) wherein the energy field is proximal to the first location of the first laser beam strike (Figure 2).	
Regarding Claim 24, Umstadter teaches the method of claim 17, wherein introducing the fuel droplet, applying the first laser beam to strike the fuel droplet, collecting the EUV radiation, forming the energy field, and accelerating the movable debris are performed simultaneously(the energy field is created based on light detected from the plasma, [44], which travels at the speed of light, so effectively simultaneously).
Regarding Claim 25, Umstadter teaches the method of claim 17, wherein the EUV radiation is collected by being reflected by a collector (Figure 2, part 220).
Regarding Claim 28, Umstadter teaches the method of claim 17, wherein the trapped movable debris is purged with a purge gas ([53]-[54]).
Regarding Claim30, Umstadter teaches the extreme ultraviolet (EUV) radiation source of Claim 18, further comprising: a gas inlet configured to provide entry for a purge gas to purge the movable debris (Figure 3, part 345).
Regarding Claim 31, Umstadter teaches the extreme ultraviolet (EUV) radiation source of Claim 30, further comprising: a gas outlet configured to provide exit for the purge gas (Figure 3, part 350).

Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asayama (8158959).
Regarding Claim 33, 
a method for generating extreme ultraviolet (EUV) radiation, comprising: 
introducing a fuel droplet into a chamber (Figure 8, part 31)
applying a first laser beam to strike the fuel droplet at a location to generate EUV radiation and forming a movable debris (Figure 8, part 32) and
forming an energy field proximal to the location of the first laser beam strike to trap the movable debris in the energy field (Figure 11)
wherein the movable debris is attracted by the energy field and moves toward the energy field (Figure 11, Figure 15).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Zhao (20160209753).
Regarding Claim 14 and 29, Umstadter teaches the method   of claim 13/28, but fails to teach wherein the purge gas is clean dry air or nitrogen gas.
Zhao teaches wherein nitrogen is a known gas in the art used to prevent debris from settling on components ([7]).
Modification would have entailed using nitrogen gas for the gas of Umstadter. 
It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it is known in the art to prevent debris from contaminating an apparatus. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Hori (20120243566).
Regarding Claim 26, Umstadter teaches the method of claim 25, but fails to explicitly teach it further comprising passing the first laser beam through an opening of the collector before the first laser beam strikes the fuel droplet at the location (Figure 2 does not show an opening).
Hori teaches wherein a collector has a opening to allow a first laser beam through to strike a droplet (Figure 1, part 5).
Modification would have entailed adding a hole in the collector of Umstadter. 
It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the laser to impinge on the drop and create the plasma. 
Allowable Subject Matter
Claims 1-2, 13, 14, 21, 22 (would be rejoined upon allowance), 23, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest generating EUV by applying a first laser beam to strike a fuel droplet and generate UEV radiation and form a movable debris, and then form “an optical trap proximal to the location of the first laser beam strike to trap the movable debris in the optical trap”; recited together in combination with the totality of particular features/limitations recited therein. No instances are found in the prior art of using an optical trap to trap debris generated in this way. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881